Per Curiam.
This was an action of assumpsit, brought by defendant in error to recover the price of advertising sheriff’s sales in a newspaper. It was in evidence, that the deputies of the sheriff were in the habit of having advertisements inserted in the paper, and some of the advertisements introduced were signed by the sheriff only. The objection is, that the sheriff was not bound by such contracts made by his deputies. The account was created in 1838, when it was part of the sheriff’s duty to advertise his sales under executions in a newspaper. In all official acts the deputies may bind the sheriff. In the regular discharge of official duty, the acts of the deputy are the acts of the sheriff. ' The advertisements of the deputy are the advertisements of the sheriff. The case of Marshall v. Hosmer, 4 Mass. R. 60, only decides that the sheriff is not bound by a contract made by a deputy with the plaintiff, to do what by law he was not obliged to do. The contract in this instance was in reference to a duty which the sheriff was obliged to perform, either by himself or by deputy, and he is bound by the acts of his deputy in the discharge of that duty. McIntyre v. Trumbull, 7 Johns. R. 35, and authorities there cited. The charge of the court was therefore correct, and the judgment must be affirmed.